 In the Matter of GEORGE G. AVERILL;G.A. DAHL & COMPANY;HUNTER-JOHNSON COMPANY; MCDANIEL & SONS, INC. ; LEWIS A.TERVEN; THOR PACKING COMPANY;A. & H. PRODUCE COMPANY;A. ARENA & COMPANY;AMERICAN FRUIT GROWERS;M. O. BESTCOMPANY;FRED R.BRIGHT COMPANY;BRUCE CHURCH; J. P.CARTER;CROWN PACKING COMPANY;C. P. DENNY;DORMAN FARMSCOMPANY;ALEx E.ENGLEMAN; FARLEY FRUIT COMPANY; FARM-ERS PRODUCE COMPANY;FITZGERALD&LITRON; CHARLES FREED-MAN; ALBERT S. GARGUILO;S.A. GERRARD COMPANY; GOLDENVALLEY PRODUCE COMPANY;M. A. GOTFRIED;FRED G.HILVERT Co.;E. B. HUNTER;IMPERIAL GARDEN GROWERS; FRANK NARUTO & CO.,LTD.; JOSEPH PALINISANO COMPANY; SMITH THORNBURG COMPANY;GEORGE SWINK;LEVI ZENTNER;WESTERN VEGETABLE DISTRIBUTORSandFRESH FRUIT & VEGETABLE WORKERS UNION,LOCAL78,C.I.O.Lettuce Packing Industry-Employee Status:agricultural laborer:individualsemployed in packing sheds during lettuce-packing season not employed asagricultural laborers;seasonal employment:employer-employee relationshipheld to exist between shed workers andemployers-Investigation of Repre-sentatives:controversy concerning representation of employees:employers'refusal to grant recognition of union ; contention that employees are agricul-tural laborers;majority status disputed byemployers-Units Appropriate forCollectiveBargaining:'packing-shed workers employed in the packing andshipping of lettuce in the ImperialValleydistrict of California and at Somer-ton,Arizona,by eachof the employers,respectively,excludingoffice help,foremen,teamsters,and box makers-ElectionsOrderedMr. William R. TValsh,for the Board.WhitelawcCWhitellaw,byMr. R. B. Whitelaw,of El Centro,Calif., andMcDaniel & Lyon,byMr. George C. Lyon,of LosAngeles, Calif., for all the Employers except McDaniel & Sons, Inc.Leukowitz cWeir,byMr. R. R. Weir,of Phoenix, Ariz., forMcDaniel &Sons, Inc.Mr. L. T. Cunningham,of Brawley, Calif., for the Union.Mr. Percy RogersandMr. Bailey Davenport,of Brawley, Calif.,for the Association.Mr. Louis Cokin,of counselto the Board.13 N. L.R. B., No. 48.411 412DECISIONS OF NATIONAL LABOR RELATIONS BOARD.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEOn January 19, 22, and 30, 1939, Fresh Fruit & Vegetable WorkersUnion, Local 78, C. I. 0., herein called the Union, filed with theRegional Director for the Twenty-first Region (Los Angeles, Cali-fornia) separate petitions alleging that questions affecting com-merce had arisen concerning the representation of employees, re-spectively, of George G. Averill, G. A. Dahl & Company, HunterJohnson,McDaniel & Sons, Inc., Lewis A. Terven, Thor PackingCompany, A. & H. Produce Company, A. Arena & Co., Ltd., Ameri-can Fruit Growers, Inc., M. O. Best Company, Fred R. Bright Com-pany, Bruce Church, J. P. Carter, Crown Packing Company, C. P.Denny, Dorman Farms Company, Alex E. Engleman, Farley FruitCompany, Farmers Produce Co., Ltd., Fitz-Gerald & Litrov, CharlesFreedman, Albert S. Gargiulo, The S. A. Gerrard Co., Inc., GoldenValley Produce Co., Ltd., M. A. Gotfried, Fred G. Hilvert Co., E. B.Hunter, Imperial Garden Growers, Frank Naruto & Co., Ltd., JosephPalmisano Company, Smith-Thornburg Co., George Swink, A. Levy& J. Zentner Co., and Western Vegetable Distributors,' herein col-lectively called the Employers, and requesting investigations andcertifications of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On February 9, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, and Article III, Section 10 (c) (2), of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation in each case and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice, and further ordered that the cases beconsolidated for purposes of hearing, and that one record of thehearing be made.1Hunter Johnson,A. Arena & Co.,Ltd., American Fruit Growers,Inc, Farmers ProduceCo.,Ltd , Albert S. Gargiulo, The S A. Gerrard Co., Golden Valley Produce Co., Ltd,Joseph Palmisano Company, Smith-ThornburgCo.,A. Levy & JZentner Co,and Fitz-Gerald & Litrov,were incorrectly designated in the notice of hearing as Hunter-JohnsonCompany, A Arena & Company,American Fruit Growers, Farmers Produce Company,Albert S.Gargullo,S.A.Gerrard Company, Golden Valley Produce Company, JoePalinisano Company, Smith Thornburg Company, Levi Zentner, and Fitzgerald andLitron,respectively. GEORGE G. AVERILL413On February 10, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon each of the Employers,upon the Union, upon Fruit & Vegetable Packers Association of Cali-fornia, herein called the Association, a labor organization claiming torepresent employees directly affected by the investigation, upon the,Los Angeles Industrial Union Council, and upon the Los AngelesCentral Labor Council.Pursuant to the notice, a hearing was heldon February 17, 18, 20, and 21, 1939, at El Centro, California, beforeJoseph L. Maguire, the Trial Examiner duly designated by the Board.The Board and each of the Employers were represented by counsel,and the Union and the Association by their representatives; all par-ticipated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the commencement of the hearing,a motion was filed by counsel for G. A. Dahl & Company to dismiss thepetition as to its employees.Counsel for the Board joined in this mo-tion.Counsel for G. A. Dahl & Company subsequently attempted towithdraw its motion.The Trial Examiner, however, reserved rulingthereon.Inasmuch as no evidence was introduced regarding G. A.Dahl & Company, the Board hereby grants the motion to dismiss.Counsel for the Board read a letter from the Association to theRegional Director stating that the Association wished to intervenein the cases involving employees of the Employers listed in Appendix"B," infra.The Trial Examiner allowed it to participate in the hear-ing, but reserved ruling on the request to intervene.The request ishereby granted.The Employers filed a joint motion to dismiss thepetitions for investigation and certification of representatives and todismiss the proceeding on the grounds (1) that no questions affect-ing commerce had arisen concerning the representation of employees;(2) that the employees named in the petitions are all "agriculturallaborers" within the meaning of Section 2 (3) of the Act and are there-fore exempt from the jurisdiction of the Board; (3) that the Em-ployers are not engaged in nor do their transactions or products affectinterstate commerce; (4) that the employees have not requested anopportunity to bargain collectively with the Employers; and (5) thatthere is no labor dispute between the employees and the Employers.The TrialExaminerreserved ruling thereon.The Board hereby deniesthe motion.During the course of the hearing, the TrialExaminermade severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDOn March 6, 1939, the Employers filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSEach of the Employers is engaged in the business of packing lettucein the Imperial Valley district of California or at Somerton, Arizona.The Employers stipulated at the hearing that "from 80 to 90 per centof the lettuce and carrots that are packed in the lettuce sheds thatare under investigation in this hearing, whether sold on consignmentor f. o. b. shipping point, eventually found its way out of the Stateof California into interstatecommerce."Adopting the language of the Employers' brief, we find thatgenerally -The Employers 2 [fall] into three categories dependent upontheir method of operation. 'These three categoriesare asfollows :1.Those Employers who lease or own the land on which theirlettuce is grown and pack only the lettuce which they so grow.2.Those Employers who raise their lettuce by making cashadvancesto a personor personswho grow it under the Employers'supervision and control, and those Employers who buy growingcrops of lettuce and thereaftermatureand harvest it.3.Those Employers who operate partially in the first mannerand partially in the second.The Employers dry pack approximately 25 per cent of the lettuce inthe field where it is grown. The remainder is ice packed, the opera-tionsbeing carried on in packing plants or sheds which are locatedat railroad shipping points.In the Imperial Valley district there is only one lettuce-packingseason," from about the first of January until the middle of March.George G. Averilloperates a packing shed at Holtville, California.The lettuce which he packs and ships is all grown by him. Duringthe lettuce deal of 1938, 46 employees were employed at the packingshed and 247 carloads 4 of lettuce were shipped.Hunter Johnsonoperates a packing shed at Holtville, California.He packs only lettuce raised by him on his own land.During the1938 lettuce deal, he employed 42 workers at the packing shed and8 Although the brief uses the term"Respondents"we have in accordance with our usageherein substituted the designation"Employers."8A packing season is also known as a "deal "A carload of lettuce contains from a minimum cf 285 to a maximum of 320 crates.A crate contains either four, five, or six dozen beads of lettuce, depending upon the sizeof the beads. GEORGE G. AVERILL415shipped 149 carloads of lettuce.Some of the shipments were soldf. o. b. the packing shed to buyers representing commission merchantsand some were sold on consignment.McDanielc6Sons, Inc.,an Arizona corporation, operates a packingshed at Somerton, Arizona, where it ships lettuce and carrots.Thecompany's lettuce supply is grown on land owned by it.Duringthe lettuce deal of 1938 and part of the 1939 deal, the companypacked 999 carloads of lettuce, all of which it shipped to pointsoutside Arizona, and employed 136 workers in its packing shed.Lewis A. Tervenoperates a packing shed at Holtville, California.The lettuce which he packs and ships is all obtained pursuant tocash-advance contracts.During the lettuce deal of 1938, he packed183 carloads of lettuce and employed about 25 workers in his shed.Thor Packing Companyis thenameunder which M. E. Thornburgdoes business.At a shed at Holtville, California, he packs lettucewhich is either grown on land which he owns or leases, or is obtainedthrough the purchase of growing crops, or pursuant to cash-advancecontracts.During the lettuce deal of 1938 and part of the 1939 deal,he packed and shipped 436 carloads of lettuce.He employs approx-imately 34 men in his packing shed during the lettuce season.A. d H. Produce Companyis a partnership composed of -V. Honda& A. Aisawa. The partnership operates a lettuce- and carrot-packingshed at Brawley,California.On occasion it purchases growing cropsof lettuce, but its principal supply comes from land which it owns orleases.In the first half of the 1939 lettuce deal, the partnership packedand shipped 160 carloads of lettuce.The partnership employs 41people in its packing shed during the lettuce season.A. Arena c Co., Ltd.,a California corporation, has its principaloffice in Los Angeles, California. It operates packing sheds at Yumaand Mesa, Arizona, and in the Salinas Valley and in the ImperialValley in California. Its shed in the Imperial Valley is located atBrawley, California,and is used for packing and shipping lettuceand carrots.On occasion it purchases growing crops of lettuce,but its principal supply comes from land which it leases or owns.During the first half of the 1939, lettuce deal, it packed and .shipped350 carloads of lettuce.The majority of the shipments were soldf.o.b. the packing shed to buyersrepresenting eastern commissiojimerchants.It employs approximately 160 workers in the Brawleyshed during the lettuce season.American Fruit Growers, Inc., aCalifornia corporation, has itsprincipal office at Pittsburgh, Pennsylvania. It operates a packingshed at Brawley, California, and has brokers in all the distributingcenters of the United States.Its lettuce supply is grown on landwhich it leases or owns.During the lettuce deal of 1938, it packed 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDand shipped 992 carloads of lettuce, employing 86 men in its packingshed.H. 0. Best Companyis the name under which M. 0. Best doesbusiness.He operates a packing shed at El Centro, California, grow-ing his lettuce on land which he owns andleases.During the lettucedeal of 1938, he packed and shipped 350 carloads of lettuce, employ-ing 108 workers in the shed.All the shipments were sold f. o. b. thepacking shed to buyers representing various commission merchants.Fred R. Bright Companyis the name under which Fred R. Brightdoes business.He operates a packing shed at El Centro, California.His supply of lettuce comes from land which he owns orleases.During the lettuce deal of 1938, he shipped 453 carloads of lettucefrom the El Centro shed, where he employed approximately 100workers.All shipments were sold f. o. b. shipping point to buyersrepresentingeastern commissionmerchants.Bruce Churchoperates packing sheds at Yuma, Arizona and atSalinas andat El Centro, California.The shedat El Centro is usedfor packing lettuce.He obtainshis supplyof lettuce from landwhichhe leasesor owns or by cash-advance contracts.During thelettuce deal of 1938,he packedand shipped 359 carloads of lettuce.He employed about 65 men in his packing operations.J. P. Carteroperates a packing shed at Calexico,California.Thelettucewhich he packs andships is grown by him.During thelettucedeal of 1938, Carter employedapproximately 28 workersat the packingshedand shippedabout 122 carloads of lettuce.Al]the shipments were sold to commission merchants f. o. b. the shed.Crown Packing Company,aCalifornia corporation,operates pack-ing shedsin theSalinas'Valley and at El Centro,California, in theImperial Valley.The lettuce which it packs andships is eithergrownby itor purchased as growing crops prior to maturity orobtained pursuant to cash-advance contracts.During the lettucedeal of 1938, it employed38 peoplein thepacking shed at El Centroand shipped100 carloads of lettuce.All theshipments were soldf.o. b. the packing shedto buyers representing various commissionmerchants.C. P. Dennyoperates a lettuce-packing shed at Sandia, California.Ile growsall the lettuce which he packs and,ships.During thelettuce deal of 1938,he employed about53 workers in his shed andpacked 210carloadsof lettuce,all ofwhichwere soldf. o. b. shippingpoint.Dorman Farms Company,aCalifornia corporation,has its princi-pal office atLos Angeles and operates a lettuce-packing shed at Holt-ville,Imperial County, California. It grows lettuceon land whichit leases.During the lettuce deal of 1938,it packed 492 carloads oflettuce andemployed42 workers in its shed. GEORGE G. AZVERILL417Alex E. Englemanoperates a packing shed at Modesto, California,in the Imperial Valley.The lettuce- which he packs and ships iseither grown by him or purchased as growing crops prior to maturityor obtained pursuant to cash-advance contracts.During the lettucedeal of 1938, he employed 47 workers at the packing shed and shipped67 carloads of lettuce.All the shipments were sold f. o. b. the pack-ing shed to buyers representing various commission merchants.Farley Fruit Company, aCalifornia corporation, operates packingsheds at Salinas and at Calexico, California.The shed at Calexicois operated during the lettuce season.The corporation grows all ofits lettuce on owned or leased land.During the lettuce deal of 1938,itpacked about 174 carloads of lettuce at Calexico and employed 59employees in its shed.Farmers Produce Co., Ltd.is a California corporation with itsprincipal office and its packing shed at Brawley, California.Thelettuce which it packs and ships is either grown by it or obtainedpursuant to cash-advance contracts.During the lettuce deal of 1938it employed 43 workers at its shed and shipped 325 carloads of lettuce.All the shipments were sold f. o. b. shipping point to buyers repre-senting various commission merchants.Fitz-Gerald & Litrov,a partnership composed of J. E. Fitz-Geraldand Abraham Litrov with its principal office at Los Angeles, operateslettuce-packing sheds at El Centro, California, in the Imperial Valley,and at Yuma, Arizona. It grows nearly all of its lettuce supply onleased land and only infrequently purchases growing crops.Duringthe lettuce deal of 1938, it shipped 800 carloads of lettuce from itsEl Centro shed, employing 54 men in the process.CharlesFreedmanisa partner of a firm composed of CharlesFreedman and O. J. Jennings. The partnership operates packingsheds for lettuce in the Salt River Valley districtin Arizona andin the Imperial Valley at El Centro, California. It obtains itssupply of lettuce by the purchase of growing crops or pursuant tocash-advance contracts.During the lettuce deal of 1938, it employed123 workers at the El Centro shed from which it shipped 348 car-loads of lettuce.The majority of the shipments were sold f. o. b. thepacking shed to buyers representing eastern commission merchants.Albert S. Gargiulois a partner of a firm composed of Albert S.and Louise Gargiulo which operates a lettuce-packing shed at Braw-ley, California.It grows its lettuce on land which it owns or leases.During the lettuce deal of 1938, it employed 32 men in its lettuce shedand packed and shipped 200 carloads of lettuce.The S. A. Gerrard Co., Inc.isan Ohio corporation having itsmain office in Cincinnati.It operates packing sheds in Colorado, inthe Salt River Valley of Arizona, in the Salinas Valley in California,and at Brawley in the Imperial Valley district of California. It 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtains its supply of lettuce from land owned or leased by it or pursu-ant to cash-advance contracts.During the lettuce deal of 1938, itemployed 75employeesat the Brawley shed and shipped375 carloadsof lettuce from it.Golden Valley Produce Co., Ltd.,is a California corporation op-erating a lettuce-packing shed at El Centro, California. Its entiresupply of lettuce is obtained through cash-advance contracts.Dur-ing the 1938 lettuce deal,it packed and shipped 295 carloads oflettuce, and employed 36 workers in its shed.M. A. Gotfriedoperates a packing shed at Holtville, California.On occasion he purchases growing crops of lettuce but.his principalsupply comes from land which he owns orleases.During the lettucedeal of 1938, he packed about 225 carloads of lettuce, employing 28men in the process.Fred G. HilrvertCo. is a common-law trust and operates packingsheds at several places in Colorado and in California. It operates ashed for the packing of lettuce at Brawley, in the Imperial Valleydistrict of California where it grows lettuce on leased land.Duringthe lettuce deal of 1938, it shipped 547 carloads of lettuce from itsBrawley shed, employing 158 workersin the process.E. B. Hunteroperates a packing shed at Calexico, California.Hegrows the lettuce which he packs and ships.During the lettuce deal.of 1938, he employed 30 workers in his shed and shipped 278 carloadsof lettuce.Imperial Garden Growers,a California corporation,operates apacking shed at Heber, California. It grows all of its lettuce supplyon land leased or owned by it.During the lettuce dealof 1938, itpacked and shipped 155 carloads of lettuce and carrots and employed25 men in itspacking shed.Frank Naruto & Co., Ltd.,a California corporation,operates alettuce-packing shed at El Centro, California. It obtains its supplyof lettuce through the medium of cash-advance contracts.Duringthe lettuce deal of 1938, it shipped 100 carloads of lettuce and em-ployed 21 workers at its shed.Joseph Palmisano Companyisthe name under which JosephPalmisano does business.He operates a packing shed at Holtville,California, obtaining his supply of lettuce from land owned andleased by him or pursuant to cash-advance contracts.During thelettuce deal of 1938, lie packed 185 carloads of lettuce employing 54workers in the process.Smith-Thornburg Co.is a partnership composed of Floyd N. Smithand Wayne Thornburg. The partnership operates a packing shedfor lettuce at Holtville, California.Its lettuce supply is grown onland whichit leasesor owns.During the 1938 lettuce deal, the GEORGE G. AVERILL419partnership packed 193 carloads of lettuce and employed 40 peopleas shed workers.George Swinkoperates a packing shed at Brawley, California.Heobtains his supply of lettuce from land owned and leased by him.During the lettuce deal of 1938, he packed 128 carloads of lettuceemploying 55 workers in the process.A. Levy de J. Zentner Co., aCalifornia corporation, operates pack-ing sheds at Reno, Nevada, at Elko, Nevada, and in the ImperialValley in California.The shed in the Imperial Valley district islocated at, El Centro.The corporation's lettuce supply, is grown onland which it leases or owns.During the 1938 lettuce deal, it packedand loaded 302 carloads of lettuce at the El Centro shed, employing27 workers in the process.Western Vegetable Distributorsisa partnership composed ofElmer Hartner and Calvin Kunz and operates lettuce-packing shedsin Colorado, in the Salt River Valley district of Arizona, and in theImperial Valley of California.The shed in the Imperial Valleydistrict is located at El Centro where it obtains its supply of lettucepursuant to cash-advance contracts.During the lettuce deal of 1938,it shipped a total of 259 carloads of lettuce from its El Centro shedand employed about 61 workers.II.THEORGANIZATIONS INVOLVEDFresh Fruit and Vegetable Workers, Local No.78, UnitedCannery,Agricultural,Packing and Allied Workers of America,is a labororganization affiliated with the Congress of Industrial Organizations,admittingto its membership all shed workers engaged in the packingand shipping of lettuce,except foremen, clerical employees,teamsters,and box makers.Fruit&Vegetable Packers Association of California is an un-affiliated labor organization admitting to its membership all whiteshed workers engaged in the packing andshippingof lettuce,exceptforemen,clerical employees,teamsters,and box makers.III.THE EMPLOYEESAn Employer which grows its own supply of lettuce or whichpurchases growing crops prior to maturity carries on its pay rollsfield laborers who perform the harvesting and cutting of the crop.In the field, the lettuce is packed into field crates or Vessey wagonsand transported by truck to the packing shed.The truck drivers aregenerally field workers who have been engaged in the harvesting ofthe lettuce.At the packing shed, the lettuce is unloaded from the truck and ishandled by shed workers called receivers.These workers either 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDdump the lettuce into a skid which conveys it to the trimming benchor carry it to the trimming bench themselves.Employees calledtrimmers take the lettuce from the bench, remove the decayed orbrown leaves, and, using a sharp knife, chop off the butt of the headof lettuce.After being trimmed, the lettuce is handled by a packerwho works at the trimming table packing two crates at a time.Gen-erally there are two or three trimmers for each packer.The packerpicks up two heads of lettuce at a time and, depending upon the sizeof the heads, places them in one of the two crates which-he is packing.The packed crate is next placed upon a skid which conveys it tothe end of the shed, where an iceman puts crushed ice into the crate.The crate then moves under a lidding machine, which nails on a lid.A label boy puts a label on the crate, the size of the heads is markedon it, and then a car loader places the crate in a railroad car on asiding alongside the packing shed. , Finally, ice is packed over thetops of the crates in the railroad car, and the lettuce is ready forshipment.In the vast majority of cases, the shed employees do not performany work in the fields.Nor do they work in the sheds during thecantaloupe or carrot-packing seasons.They leave the Imperial Val-ley at the end of its lettuce-packing season and go to the Salt RiverValley in Arizona to work in packing sheds during the lettuce-pack-ing seasons of that district.The Employers tend to give preferenceto their old employees, and many of the shed workers work forthe same employer or for the same foreman in the Imperial Valley,then in Arizona, and finally return for the next lettuce deal in theImperial Valley.The shed workers generally do only lettuce-packingwork and move from one lettuce deal to another.The petitions of the Union requesting an investigation and certi-fication of representatives are filed with reference to the shed em-ployees who are engaged in the packing and shipping of lettuce.The Employers contend that all of their employees are "agriculturallaborers," the packing-shed workers as well as the laborers in thefields.Section 2 (3) of the Act excludes "any individual employedas an agricultural laborer" from the definition of the term "em-ployee," and consequently from the jurisdiction granted to the Board.The mere fact that an employee is engaged in handling productsgrown upon a farm does not of itself classify him as an "agriculturallaborer."Although the employees with whom we are here concernedhandle products grown upon a farm, their services are not renderedin the fields. Instead, they work only in the packing sheds or plantsand their services are devoted entirely to the handling of lettuce asit is being prepared in the sheds for shipment to market. It is ourconclusion that the services which are performed by shed workers GEORGE G. AVERILL421engaged in the packing and shipping of lettuce are not "'agricultural"in nature, but are performed in connection with commercial packagingand shipping enterprises.5Moreover, for the reasons stated inMat-ter of American Fruit Growers, Inc. et al.andFruit cVegetableWorkers Sub Local of #191, UCAPAWA, C. I.0.,6we are of theopinion that employees of those firms which operate by means ofthe purchase of growing crops or by means of cash advances are notagricultural laborers for the added reason that they are not employedby the owner of the farm on which the products were produced.We find that the individuals employed by the Employers in thepacking sheds during the lettuce-packing seasons are not employedas agricultural laborers.'IV. THE QUESTIONS CONCERNING REPRESENTATIONThe Employers contend that there is no question concerning rep-resentation because 11 of the Employers were not requested to bar-gain.The existence of a question does not depend solely uponwhether or not an employer has refused to bargain collectively uponrequest.The Employers, at the hearing, contested the Union's alle-gation that it represented a majority of the employees.Such adenial is sufficient proof that a question concerning representationexists.The Employers also claimed that no question concerning repre-sentation has arisen for-the reasons that if an election is ordered itwill have to be conducted after the close of the 1939 lettuce deal,that no arrangements had been made for rehiring any of the em-ployees when the 1940 packing season begins, and that the relation-ship of employer and employee will have been terminated.The ' evidence is clear, however, that an employer and employeerelationship exists between these packing-shed workers as a groupand the Employers.The fact that, as individuals, they may notwork for the same Employer season after season, does not deprive5For definitions of "agricultural labor" as defined by other Federal agencies,see Art 6,Social Security Board Regulations No 2, relating to FederalOld-AgeBenefits under Title IIof the Social SecurityAct ; Art.6,U S TreasuryDepartment,Bureau of Internal RevenueRegulations 91 relating to the Employees'Tax and the Employers'Tax under Title VIII;Art. 206(1),U. S. Treasury Department,Bureau of Internal Revenue Regulations 90relating to the Excise Tax on Employees under Title IX.We do not,however, adopt all the specific rulings which have been made with respectto the definitions set out in the above citationsWe expressly reject the ruling of theCommissioner of Internal Revenue, dated September 10, 1937, which is cited in theEmployers'brief and inMatter of American Fruit Growers,Inc, at atandFiuit ,tVegetable Workers Sub Local of #191, UCAPAWA, C. I.0, 10 N. L. R B 316.e 10 N. L. R B. 316 at 327, 328' Cf.Matter of American Fruit Growers,Inc et at.andFruit & VegetableWorkersSubLocal of#191, UCAPAWA,C. 1.0., 10 N. L. R. B. 316;Matter of North WhittierHeights Citrus AssociationandCitrus Packing House Workers Union,Local No 21,091,10 N. L.R. B. 1269.187930-39-vol 13-28 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem of the 'relationship they have with all the Employers as agroup.In this respect, theirstatus iscomparable to that of long-shoremen whose employment shifts from day today among a smallgroup of employers.We have consistently held that longshoremenare employees within the meaning of the Act and it follows thatpacking-shed employees are nevertheless employees entitled to allthe benefits accorded employees under the Act.The record indi-cates that these employees constitute a clearly defined group of mento whom the Employers turnseasonafterseasonfor their require-ments 8We find thata question has arisenconcerningrepresentation ofemployees of each of the Employers, with the exception of G. A.Dahl & Company.V.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find as to each of the Employers in this proceeding that thequestion concerning representation which has arisen occurring inconnection with its operations, described in Section I above, has aclose, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tends to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI. THE APPROPRIATE UNITSThe Union, in its petitions, claimed that the production employeesin and about the lettuce-packing sheds of each Employer, respec-tively, except office help, foremen, and teamsters, constitute a unitappropriate for the purposes of collective bargaining.At the hear-ing, the secretary of the Union clarified its claim by defining "pro-duction employees" as including receivers, truckers, trimmers, pack-ers, crate liners, icemen, lidders, and carloaders.He further as-serted that the box makers working in the sheds are usually em-ployees of an independent box company and should be excluded fromthe unit.As we have noted above, the Employers contended that all of theiremployees, the packing-shed workers as well as the field workers,are agricultural laborers.Other than this, the Employers madeno objection to the unit described by the Union and made no claimfor any other unit.The Association urged the same unit as thatdesired by the Union.a Cf.Matter of Alaska Packers AssoelattonandAlaska Cannery WorkersUnion LocalNo. 5, Committee for Industrial Organization,7 N. L It. B. 141. GEORGE G. AVERILL423The propriety of a unit which is limited to packing-shed workersis supported by several considerations.The packing-shed workersreceive substantially higher rates of pay than do the workers in thefield; generally there is no interchange of employees between the shedand the field; and their operations in the packing sheds involveentirely different processes.We see no reason to deviate from thedesires of the Union and the Association.We find that all the receivers, truckers, trimmers, packers, crateliners, icemen, lidders, carloaders, and others employed as packing-shed workers in the packing and shipping of lettuce in the ImperialValley district of California, or at Somerton, Arizona, by each ofthe Employers, respectively, excluding office help, foremen, teamsters,and box makers, constitute, in the case of each Employer, a unit ap-propriate for the purposes of collective bargaining, and that saidunit will insure to these employees the full benefits of their right toself-organization and to collective bargaining and otherwise effectu-ate the policies of the Act.VII. THE DETERMINATION OF REPRESENTATIVESAlthough the Union and the Association claimed substantial mem-bership among the employees in the packing sheds, no evidence wasintroduced at the hearing upon the basis of which we could makea finding that a majority of the employees in the units found to beappropriate have designated and selected any representatives forthe purposes of collective bargaining.We therefore find that elec-tions by secret ballot are necessary to resolve the questions concern-ing representation.Inasmuch as packing-shed workers frequently shift their employ-ment from one Employer to another, we shall select a date for de-termining eligibility to participate in the elections which will mostclosely reflect the employment situations at the time of the election.Eligibility to vote in the elections will, therefore, be extended topacking-shedworkers within the appropriate unit employed bythe Employers during a pay-roll period to be determined by theBoard in the future.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONcI usIONs OF LAW1.Questions affecting commerce have arisen concerning the repre-sentation of employees of each of the Employers listed in Appendices"A" and "B," respectively, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2)All the receivers, truckers, trimmers, packers, crate liners, ice-men, lidders, carloaders, and others employed as packing-shed work-ers in the packing and shipping of lettuce in the Imperial Valleydistrict of California, or at Somerton, Arizona, by each of the Em-ployers listed in Appendices "A" and "B," respectively, excludingofficehelp, foremen, teamsters, and box makers, constitute, in thecase of each Employer, a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is herebyDIRECTED that, as part of the investigations authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining, elections by secret ballot shall be conducted at such times asthe Board may in the future direct, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall the receivers, truckers, trimmers, packers, crate liners, icemen,lidders, carloaders, and others employed as packing-shed workers inthe packing and shipping of lettuce in the Imperial Valley districtof California, or at Somerton, Arizona, who were employed, duringa pay-roll period to be determined by the Board at a future date, byeach of the Employers listed in Appendix "A," respectively, exclud-ing office help, foremen, teamsters, boxmakers, and employees who,between the pay-roll date to be determined by the Board and the dateof the election have quit or been discharged for cause, to determinewhether or not such employees desire, in the case of each Employer,to be represented by Fresh Fruit & Vegetable Workers, Local No. 78,United Cannery, Agricultural, Packing and Allied Workers of Amer-ica, affiliated with the Congress of Industrial Organizations, for thepurposes of collective bargaining; and it isFURTHER DIRECTED that, as part of the investigations authorizedby the Board to ascertain representatives for the purposes of collec-tive bargaining, elections by secret ballot shall be conducted at suchtimes as the Board may in the future direct, under the direction andsupervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations, GEORGE G.AVERILL425among all the receivers, truckers, trimmers, packers, crate liners,icemen, lidders, carloaders, and others employed as packing-shedworkers in the packing and shipping of lettuce in the Imperial Valleydistrict of California or at Somerton, Arizona, who were employed,during a pay-roll period to be determined by the Board at a futuredate, by each of the Employers listed in Appendix "B," respectively,excluding office help, foremen, teamsters, box makers, and employeeswho, between the pay-roll date to be determined by the Board and thedate of the election have quit or been discharged for cause, to deter-mine whether such employees desire, in the case of each Employer, tobe represented by Fresh Fruit & Vegetable Workers, Local No. 78,United Cannery, Agricultural, Packing and AlliedWorkers ofAmerica, affiliated with the Congress of Industrial Organizations, orby Fruit & Vegetable Packers Association of California, for thepurposes of collective bargaining, or by neither.And it isORDERED that, the petition alleging that a question affecting com-merce has arisen concerning employees of G. A. Dahl & Company,Somerton, Arizona, be, and it hereby is, dismissed.APPENDIX A1.George G. Averill.2.Hunter Johnson.3.McDaniel & Sons, Inc.4.Lewis A. Terven.5.M. E. Thornburg, an individual doingbusinessas Thor PackingCompany.APPENDIx B1.V. Honda & A. Aisawa, copartners doing business under thename of A. & H. Produce Company.2.A. Arena & Co., Ltd.3.American Fruit Growers, Inc.4.M. O. Best, an individual doing business as M. O. Best Company.5.Fred R. Bright, an individual doing business as Fred R. BrightCompany. -6.Bruce Church, an individual doing business as Bruce Church Co.7.J. P. Carter.8.Crown Packing Company.9.C. P. Denny.10.Dorman Farms Company.11.Alex E. Engleman.12.Farley Fruit Company.13.Farmers Produce Co., Ltd.14.J.E. Fitz-Gerald and Abraham Litrov, copartners doing busi-ness under name of Fitz-Gerald and Litrov. 426DECISIONSOF NATIONALLABOR RELATIONS BOARD15.Charles Freedman and O. J. Jennings, copartners doing busi-ness under the name of Charles Freedman.16.Albert A. and Louise Gargiulo, copartners doing business underthe name of Albert A. Gargiulo.17.The S. A. Gerrard Co. Inc.18.Golden Valley Produce Co., Ltd.19,.M. A. Gotfried, an individual doing business as M. A. GotfriedCo.20.Fred G. Hilvert Co., a common law trust.21.E. B. Hunter.22. Imperial Garden Growers.23.Frank Naruto & Co., Ltd.24. Joseph Palmisano, an individual doing business as JosephPalmisanoCompany.25.Floyd N. Smith and Wayne Thornburg, copartners doing busi-nessunder thenameof Smith-Thornburg Co.26.George Swink.27.A. Levy & J. Zentner Co.28.Elmer Hartner and Calvin Kunz, copartners doing businessunderthe name of Western Vegetable Distributors.MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Decision,Direction of Elections,and Order.